UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 14-1480


CHRISTOPHER B. JULIAN; RENEE G. JULIAN,

               Plaintiffs - Appellants,

          v.

UNITED STATES DEPARTMENT OF AGRICULTURE; JAMES RIGNEY, USDA
Farm Service Agency Farm Loan Officer; RONALD A. KRASZEWSKI,
USDA Farm Service Agency Farm Loan Manager; WANDA JOHNSON,
Virginia Agricultural Mediation Program Project Director; J.
CALVIN PARRISH, USDA Farm Service Agency State Executive
Director; JERRY L. KING, USDA National Appeals Division
Hearing Officer; BARBARA MCLEAN; CHRIS P. BEYERHELM, USDA
Farm Service Agency Deputy Administrator for Farm Loan
Programs; ROGER KLURFELD, USDA National Appeals Division
Director,

               Defendants - Appellees.



                           No. 14-1925


CHRISTOPHER B. JULIAN; RENEE G. JULIAN,

               Plaintiffs – Appellants,

          v.

UNITED STATES DEPARTMENT OF AGRICULTURE; JAMES RIGNEY, USDA
Farm Service Agency Farm Loan Officer; RONALD A. KRASZEWSKI,
USDA Farm Service Agency Farm Loan Manager; WANDA JOHNSON,
Virginia Agricultural Mediation Program Project Director; J.
CALVIN PARRISH, USDA Farm Service Agency State Executive
Director; JERRY L. KING, USDA National Appeals Division
Hearing Officer; BARBARA MCLEAN; CHRIS P. BEYERHELM, USDA
Farm Service Agency Deputy Administrator for Farm Loan
Programs;    ROGER   KLURFELD,   USDA   National   Appeals   Division
Director,

                 Defendants - Appellees.



Appeals from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:13-cv-00054-JLK-RSB)


Submitted:    November 20, 2014            Decided:    November 24, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher B. Julian; Renee G. Julian, Appellants Pro Se.
Kartic Padmanabhan, OFFICE OF THE UNITED STATES ATTORNEY,
Roanoke,   Virginia;  Katherine   Michelle  DeCoster,   Assistant
Attorney General, Abingdon, Virginia; Rhodes Beahm Ritenour,
Deputy Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                    2
PER CURIAM:

              Christopher B. Julian and Renee G. Julian appeal the

district court’s orders denying relief on their civil complaint

against   the    United   States      Department   of     Agriculture,    seven

federal employees, and one state employee.              We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.               Julian v. U.S. Dep’t

of Agric., No. 4:13-cv-00054-JLK-RSB (W.D. Va. Mar. 24, 2014;

Aug. 15, 2014).         We dispense with oral argument because the

facts   and    legal   contentions     are   adequately    presented     in   the

materials     before   this   court    and   argument    would   not   aid    the

decisional process.



                                                                       AFFIRMED




                                        3